J-S48035-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT
    PENNSYLVANIA,                              :      OF PENNSYLVANIA
                                               :
                            Appellee           :
                                               :
                       v.                      :
                                               :
    JOED VALENTIN MORALES,                     :
                                               :
                            Appellant          :   No. 3106 EDA 2018


             Appeal from the PCRA Order Entered October 11, 2018
                 in the Court of Common Pleas of Lehigh County
              Criminal Division at No(s): CP-39-CR-0003710-2007

BEFORE:      BOWES, J., SHOGAN, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                    FILED NOVEMBER 06, 2019

       Joed Valentin Morales (Appellant) appeals pro se from the order entered

October 11, 2018, dismissing his petition filed under the Post Conviction Relief

Act (PCRA), 42 Pa.C.S. §§ 9541-9546. Upon review, we affirm.

       In 2008, Appellant was convicted of attempted murder and related

offenses in connection with his shooting two individuals.1       Appellant was

sentenced to an aggregate term of 28½ to 60 years of incarceration. This

Court affirmed his judgment of sentence and the Pennsylvania Supreme Court

denied his petition for allowance of appeal. See Commonwealth v. Morales,

4 A.3d 697 (Pa. Super. 2010) (unpublished memorandum), appeal denied, 8


____________________________________________
1 At trial, Appellant conceded that he shot the victims, but asserted that he
did so in self-defense.

* Retired Senior Judge assigned to the Superior Court.
J-S48035-19


A.3d 899 (Pa. 2010). Appellant’s first and second PCRA petitions resulted in

no relief. On August 23, 2018, Appellant pro se filed a third PCRA petition,

which is the subject of this appeal. The PCRA court issued notice of its intent

to dismiss Appellant’s petition without a hearing pursuant to Pa.R.Crim.P. 907,

and Appellant filed a response.           On October 11, 2018, the PCRA court

dismissed that petition as untimely filed. This appeal followed. Both Appellant

and the PCRA court complied with Pa.R.A.P. 1925.

       Before we can examine the substantive claims Appellant raises on

appeal, we must determine whether the filing of his PCRA petition was timely.

See, e.g., Commonwealth v. Lewis, 63 A.3d 1274, 1280-81 (Pa. Super.

2013).

       Generally, a PCRA petition must be filed within one year from the
       date a judgment becomes final. There are three exceptions to this
       time requirement: (1) interference by government officials in the
       presentation of the claim; (2) newly discovered facts; and (3) an
       after-recognized constitutional right. When a petitioner alleges
       and proves that one of these exceptions is met, the petition will
       be considered timely. A PCRA petition invoking one of these
       exceptions must be filed within [one year2] of the date the claims
       could have been presented. The timeliness requirements of the
       PCRA are jurisdictional in nature and, accordingly, a PCRA court
       cannot hear untimely petitions.




____________________________________________
2 See 42 Pa.C.S. § 9545(b)(2). This statute was amended, effective December
24, 2018, to provide that claims arising after December 24, 2017, were
permitted to be filed within one year, rather than 60 days, of the date the
claim could have been presented. Appellant filed the PCRA petition containing
the letter at issue in 2018; thus, arguably, the amendment applies. However,
based on our discussion infra, Appellant is not entitled to relief.


                                           -2-
J-S48035-19


Commonwealth v. Brandon, 51 A.3d 231, 233-34 (Pa. Super. 2012)

(citations and quotation marks omitted).

       The instant petition, filed in August of 2018, is patently untimely. Thus,

Appellant was required to plead and prove one of the exceptions set forth in

42 Pa.C.S. § 9545(b)(1)(i)-(iii). Appellant does not explain in his pro se

petition,3 his response to the Rule 907 notice, or his Pa.R.A.P. 1925(b)

statement, how he has satisfied the timeliness requirements.

       On appeal, Appellant sets forth the relevant sections of the PCRA

relating to timeliness, see Appellant’s brief at vii, 2-3, but does not explain

how these exceptions are applicable to him. Instead, he focuses solely on

prior counsel’s ineffective assistance. See id. at 3-10. “It is well settled that

allegations of ineffective assistance of counsel will not overcome the

jurisdictional timeliness requirements of the PCRA.” Commonwealth v.

Wharton, 886 A.2d 1120, 1127 (Pa. 2005).

       Thus, because Appellant did not plead facts that would establish an

exception to the PCRA’s timeliness requirements, the PCRA court properly

dismissed      Appellant’s     petition        without   holding   a   hearing.   See

____________________________________________
3 In his pro se PCRA petition, Appellant referenced the exceptions and attached
three exhibits.    The first was a letter from Appellant’s brother-in-law
contradicting testimony about where Appellant obtained the stolen gun used
to shoot the victims. The second was an affidavit from the Deputy District
Attorney responsible for Appellant’s case, stating the terms of the plea
agreement offered to Appellant. The third was a letter from an individual
stating that Appellant’s trial counsel gave legal advice to witnesses. Appellant
does not expound further on these claims in his petition, response to the Rule
907 notice, his concise statement, or in his brief on appeal.

                                           -3-
J-S48035-19


Commonwealth v. Albrecht, 994 A.2d 1091, 1095 (Pa. 2010) (affirming

dismissal of PCRA petition without a hearing because the appellant failed to

meet burden of establishing timeliness exception).

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/19




                                    -4-